United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                       June 27, 2006

                                                               Charles R. Fulbruge III
                                                                       Clerk
                               No. 05-60344
                             Summary Calendar



                           SUSAN EKESI TONGE,

                                                                Petitioner,

                                  versus

             ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                                                Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A97 195 896
                        --------------------

Before JONES, Chief Judge, and BARKSDALE and BENAVIDES, Circuit
Judges.

PER CURIAM:*

     Susan Ekesi Tonge petitions for review of the decision of the

Board of Immigration Appeals (BIA) summarily affirming the decision

of the immigration judge (IJ) to deny her application for asylum,

withholding of deportation, and relief under the Convention against

Torture.   “Credibility determinations are given great deference. .

. . [This court] cannot replace the Board or IJ’s determinations

concerning witness credibility or ultimate factual findings based

on credibility determinations with its own determinations.” Efe v.


     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
Ashcroft, 293 F.3d 899, 905 (5th Cir. 2002).          In order to prevail,

Tonge must show that the evidence compels a finding contrary to the

one of the IJ. See Chun v. INS, 40 F.3d 76, 79 (5th Cir. 1994).

      Tonge does not specifically address all of the inconsistencies

cited by the IJ, and she only offers alternative reasons for them.

She claims, for example, that her misstatements and her tendency to

look away from the IJ during her testimony could have resulted from

her lack of education.        Tonge has not shown that the evidence

presented compels a conclusion regarding her credibility contrary

to the one reached by the IJ.         Because the IJ had the benefit of

observing Tonge’s demeanor and behavior during her testimony, it

was reasonable for him to make a credibility determination.                 In

light of these facts, we conclude that the IJ’s finding that Tonge

was   not   a   credible   witness   is   supported   by   the   record,   and

moreover, the contrary conclusion, that Tonge was credible, is not

compelled by the record.       See id.     Therefore, we may not reverse

the IJ’s finding.

      Tonge contends that she has established her eligibility for

withholding of removal and relief under the Convention against

Torture.     In light of the adverse credibility determination, we

need not consider whether Tonge has established an entitlement to

such relief.     See id.

                                                           PETITION DENIED.




                                      2